DETAILED ACTION

Claim Rejections - 35 USC § 112
The amendments to the claims overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (U.S. Pat. No. 9,995,652).
Regarding claim 1, Chen discloses a method for regulating pressure of a combustion gas and/or exhaust gas of a machine (Abstract, ‘engine’)
the combustion gas being supplied to the machine via a supply line (110)(fig. 1 ‘to catalytic converter’), 
the supply line(supply option addressed)(171 is a throttle and 185 is the intake valve)
the regulating device(165 ‘intake manifold’ is downstream of the throttle)
wherein in the respective pressure-regulated sectionposition in the respective pressure-regulated section in order to reduce the effects of resonances, fluctuations and pressure waves on the pressure measurement (col. 8, lines 51-63 discloses more than one pressure sensor in the intake manifold), 
the pressure in the respective pressure-regulated section being adjusted on the basis of a weighted arithmetic mean value (col. 17, lines 25-44 discloses weighted averages) of the pressures measured at the more than one position in the respective pressure-regulated section by regulation of the regulating device (col. 16, lines 45-55 discloses deactivating intake valves based on the readings).  
Regarding claim 2 which depends from claim 1, Chen discloses wherein the pressure in each pressure-regulated section(shown in fig. 5 ‘MAP’).  
Regarding claim 3 which depends from claim 1, Chen discloses wherein the pressure regulation in the pressure--regulated section(col. 17, lines 20-44 discloses measurements every 30 degrees).
Note: the specification of this application gives only one example of the frequency of measurement being 100Hz, in paragraph 21.  For an engine going 1000 RPM (a speed just above idol) the engine rotates at about 17 full rotations a second with a measurement every 30 degrees that’s 12 measurements each rotation which is 204 measurements a second which is 204 Hz.  
Regarding claim 9 which depends from claim 1, Chen discloses wherein combustion gas, is blown into the supply line(col. 14, line 28 discloses a turbo), and a primary pressure is generated, 
wherein the combustion gas in a gas treatment section(187 discharges the gas not needed by the machine and supply line option addressed).  
Regarding claim 10 which depends from claim 9, Chen discloses wherein in the pressure-regulated section(supply line option addressed).  
Regarding claim 11 which depends from claim 10, Chen discloses wherein gas is fed via the compressed gas line(supply line option addressed).  
Regarding claim 12, Chen discloses a device(addressed in claim 1 above), and/or an exhaust gas line(supply line option addressed), wherein the pressure-regulated section of the supply line has more than one pressure sensor in order to reduce the effects of resonances, fluctuations and pressure waves on the pressure measurement (addressed in claim 1 above). 
And the regulating device of the supply line is configured to adjust the pressure in the pressure-regulated section of the supply line on the basis of a weighted arithmetic mean value of the pressures measured by the more than one pressure sensor in the pressure-regulated section of the supply line (col. 16, lines 45-55 discloses deactivating intake valves based on the readings), and/or (above option addressed)
the pressure-regulated section of the exhaust gas line has more than one pressure sensor in order to reduce the effects of resonances, fluctuations and pressure waves on the pressure measurement and the regulations device of the exhaust gas line is configured to adjust the pressure in the pressure-regulated section of the exhaust gas line on the basis of a weighted arithmetic mean value of the pressures measured by the more than one pressure sensor in the pressure-regulated section of the exhaust gas line.
Regarding claim 13 which depends from claim 12, Chen discloses wherein the supply line has a first gas conveying device(col. 14, line 28 discloses a turbo).  
Regarding claim 14 which depends from claim 13, Chen discloses wherein the pressure-regulated section of the exhaust gas line(supply line option addressed).  
Regarding claim 15 which depends from claim 14, Chen discloses wherein the supply line(supply line option addressed).  
Regarding claim 16 which depends from claim 9, Chen discloses wherein the first gas conveying device and the second gas conveying device each comprise a high pressure blower (col. 14, line 28 discloses a turbo).  
Regarding claim 17 which depends from claim 12, Chen discloses wherein the machine comprises an internal combustion engine in a test bench (fig. 9 is the results of an engine test, “test bench” has many structures which only have in common the testing of an engine to record results).  
Regarding claim 18 which depends from claim 12, Chen discloses wherein the regulating device for the supply line and/or the exhaust gas line (supply option addressed) comprises a regulating or throttle valve (addressed in claim 8 above)
Regarding claim 19 which depends from claim 1, Chen discloses wherein the machine comprises an internal combustion engine in a test bench (addressed in claim 17 above).  
Regarding claim 20 which depends from claim 13, Chen discloses wherein the first gas conveying device and the second gas conveying device each comprise a high pressure blower (col. 14, line 28 discloses a turbo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pat. No. 9,995,652) as applied to claim 1 above, and in view of Matsuo (U.S. Pat. No. 7,204,134).
Regarding claim 4 which depends from claim 1, Chen discloses that multiple pressure sensors can be used but does not state the limitations of claim 4.
Matsuo, which deals in intake pressure, teaches wherein the pressure in the pressure-regulated section is measured at exactly three positions (shown in fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Chen with the three sensors of Matsuo because then one can choose which sensors to use depending on engine operation (col. 11, lines 10-15).
Regarding claim 5 which depends from claim 4, Matsuo discloses wherein of the exactly three positions a  first position(36) is situated in an initial area of the pressure-regulated section(2) is situated substantially in the middle of the pressure-regulated section in question, and a  third position(37) is situated in an end area of the pressure-regulated section
Regarding claim 7 which depends from claim 1, Matsuo discloses wherein the pressure in the pressure-regulated section(fig. 4 shows a four cylinder engine with three sensors in each intake pipe which is measuring at least 7 points).  

Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a weighted arithmetic mean of three pressure sensors with a specified weighting of each sensor in an intake or exhaust system for measuring the pressure of that particular area..

Response to Arguments
Applicant's arguments filed 01/20/22 have been fully considered but they are not persuasive.
Applicant argues on pages 9-11 that the Chen reference is averaging different sensor readings from different times and not averaging the multiple sensor readings from the same moment.  Chen states in col. 8 lines 55-57 states that the MAP may be 
 Applicant argues on page 11 that the Chen reference does not hint at having multiple sensors in multiple locations.  Since no two objects can occupy the same space when the Chen reference states that more than one pressure sensor can be used in order to determine the MAP pressure it is being understood that this would be from two different locations, no matter how close the sensors are located they would be reading pressures at two different locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747